UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 15, 2014 LEO MOTORS, INC. (Exact name of registrant as specified in its charter) Nevada 333-151381 95-3909667 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 291-1, Hasangok-dong Hanam City, Gyeonggi-do 465-250 Republic of Korea (Address of Principal Executive Offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) \ Item 1.01. Entry into a Material Definitive Agreement. Item 3.02.Unregistered Sales of Equity Securities. On April 15, 2014, Leo Motors, Inc. (the “Company”) entered into an Investor Relations Program Agreement (the “Agreement”) with JSR Partners Limited (“JSR”) pursuant to which JSR would provide the Company with certain investor relations services including conducting research, market analysis, and investment promotion services. The Agreement shall have an initial term of 24 months, which may be extended by mutual agreement of both parties. As compensation for its services pursuant to the Agreement, JSR shall receive, from the Company, three million (3,000,000) restricted shares of the Company’s common stock, half of which is to be issued upon execution of the Agreement, with the other half to be issued on the first day of the second year of the Agreement’s term.Pursuant to the Agreement, should any investment in excess of one million ($1,000,000) US dollars be made in the Company by way of the services provided by JSR pursuant to the Agreement, JSR shall be entitled to a payment equal to three (3%) of the total amount of such investment. The above description of the Agreement does not purport to be complete and is qualified in its entirety by the full text of such document, which is attached hereto as Exhibit 10.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Description Investor Relations Program Agreement between Leo Motors, Inc. and JSR Partners Limited, dated April 15, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEO MOTORS, INC. Dated: April 24, 2014 By: \s\Jun Heng Park Jun Heng Park Chief Executive Officer
